
	

114 HR 2077 IH: To amend title 49, United States Code, to prohibit the Secretary of Transportation from increasing minimum financial responsibility requirements established by Congress for motor carriers of passengers, and for other purposes.
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2077
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2015
			Mr. Perry introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to prohibit the Secretary of Transportation from increasing
			 minimum financial responsibility requirements established by Congress for
			 motor carriers of passengers, and for other purposes.
	
	
		1.Minimum financial responsibility requirements for motor carriers of passengers
 (a)Prohibition on increasing minimum levels established by CongressSection 31138 of title 49, United States Code, is amended— (1)in subsection (a) in each of paragraphs (1) and (2) by striking established by the Secretary and inserting set forth in subsection (b); and
 (2)in subsection (b) by adding at the end the following:  The Secretary may not increase the minimum levels of financial responsibility set forth in this subsection.. (b)Study of minimum financial responsibility requirementsSection 31138 of such title is amended by adding at the end the following:
				
					(f)Minimum financial responsibility requirements
 (1)StudyThe Secretary shall conduct a comprehensive study of the minimum financial responsibility requirements for motor carriers of passengers under this section.
 (2)ContentsThe study shall include, at a minimum, an analysis of— (A)the accident and claims histories of over-the-road bus and school bus transportation companies;
 (B)the current range of financial responsibility limits held by all sizes of over-the-road and private school bus companies;
 (C)a comparison of the financial responsibility limits of publicly and privately provided school bus transportation service;
 (D)a comparison of the financial responsibility limits of a wide range of rural, small communities, urban public transit agencies, and private over-the-road bus companies;
 (E)linkages, if any, between higher financial responsibility limits and a decrease in passenger carrier crashes;
 (F)the impact of an increase in financial responsibility limits on insurance premiums for passenger carriers;
 (G)insurance and reinsurance industry capacity issues, including capitalization requirements to underwrite any increase in current minimum financial responsibility limits, together with financial estimations and likely sources of capital;
 (H)the impact of an increase in current financial responsibility limits on the availability of over-the-road bus service;
 (I)the impact of any increase in financial responsibility limits on the availability of private school transportation service;
 (J)the impact of limits pull of an increase in financial responsibility limits; and (K)the impact of an increase in financial responsibility limits on small- and medium-sized over-the-road and private school bus carriers.
 (3)ConsultationIn conducting the study, the Secretary shall consult with, at a minimum— (A)representatives of the over-the-road bus and private school bus transportation industries; and
 (B)a range of insurers and reinsurers of motor carriers of passengers. (4)Report to CongressNot later than 1 year after the date of enactment of this subsection, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study..
			
